DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final filed 04/29/2022. 
The status of the Claims is as follows:
Claim 5 has been amended;
Claims 1-16 are pending and have been examined. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paules (US 4067172).

Regarding Claim 1 Paules discloses a method for packaging objects in a stiff package (16), for example in a carton box or in a box, along a transportation line (Fig. 1), wherein the stiff package (16) comprises a right flap, a left flap, an upper flap and a lower flap, (annotated Fig. 16) wherein said method comprises the following steps:
a) folding the left flap in a closed position; (Fig. 15 & 17)
b) folding the right flap in a closed position; (Fig. 15 & 17)
c) folding the lower flap in a closed position so that the lower flap overlaps the left flap and the right flap in closed position; (Fig. 18)
d) folding the upper flap in a predefined semi-closed position so that the upper flap partially overlaps said lower flap in the closed position; (Fig. 17)
e) applying glue to at least one of the lower flap in the closed position and the upper flap in the predefined semi-closed position; (Col 4 lines 56-63) and 
f) folding the upper flap in a closed position so as to fix the upper flap to the lower flap by means of the glue. (Fig. 19)

    PNG
    media_image1.png
    362
    425
    media_image1.png
    Greyscale

Regarding Claim 2 Paules discloses the invention as described above. Paules further discloses during said steps a) and b) the upper flap (annotated Fig. 16) and the lower flap (annotated Fig. 16) are kept in an open position wherein each of the upper flap (annotated Fig. 16) and the lower flap (annotated Fig. 16) forms an angle greater than 0° with respect to a horizontal direction (Fig. 16) so that the left flap (annotated Fig. 16) and the right flap (annotated Fig. 19) do not interfere with the upper flap (annotated Fig. 16) and the lower flap (annotated Fig. 16) during said folding of said steps a) and b).

Regarding Claim 3 Paules discloses the invention as described above. Paules further discloses the following step: g) adjusting the squaring of the stiff package, wherein said step g) is carried out between said step e) and said step f). (Col 5 line 55- Col 6 line 26)

Regarding Claim 4 Paules discloses the invention as described above. Paules further discloses the stiff package (16) is kept square while said step f) is carried out. (Col 5 line 55- Col 6 line 26)

Regarding Claim 5 Paules discloses a packaging machine for packaging objects in stiff packages (16), for example in a carton box or in a box, along a transportation line (Fig. 1), wherein said stiff package (16) comprises a right flap (annotated Fig. 16), a left flap (annotated Fig. 16), un upper flap (annotated Fig. 16) and a lower flap (annotated Fig. 16), wherein said packaging machine comprises: 
a first operative station (station 4) configured to fold the left flap (annotated Fig. 16) and the right flap (annotated Fig. 16) in a closed position; (Col 4 lines 49-55)
a second operative station (station 5) configured to fold the lower flap (annotated Fig. 16) in a closed position so that the lower flap (annotated Fig. 16) overlaps the right flap and the left flap (annotated Fig. 16) in closed position and to fold said upper flap (annotated Fig. 16) in a predefined semi-closed position so that the upper flap (annotated Fig. 16) partially overlaps the lower flap (annotated Fig. 16) in closed position; (col 4 lines 54-55)
a third operative station (station 6) configured to apply glue to at least one of the lower flap (annotated Fig. 16) in closed position and the upper flap (annotated Fig. 16) in semi-closed position; (Col 4 lines 56-63) and 
a fourth operative station (station 7) configured to fold the upper flap in a closed position so as to fix the upper flap to the lower flap by means of the glue. (Col 4 lines 58-60)

Regarding Claim 6 Paules discloses the invention as described above. Paules further discloses said second operative station (station 5) comprises a first arm (148) configured to rotate around an axis so that an end portion of said first arm (148) pushes the lower flap (annotated Fig. 16) from an open position to the closed position and a second arm (154) configured to rotate around an axis so that an end portion of said second arm (154) pushes the upper flap (annotated Fig.16) from an open position to a closed position wherein the upper flap (annotated Fig. 16) overlaps the lower flap (annotated Fig. 16) in closed position.

Regarding Claim 9 Paules discloses the invention as described above. Paules further discloses said third operative station (Station 6) comprises a guide (162) configured to keep the upper flap (annotated Fig. 16) in the predefined semi-closed position during transportation of said packages from said second operative portion (station 5) to said third operative portion (station 6).

Regarding Claim 10 Paules discloses the invention as described above. Paules further discloses glue application means (84) placed underneath said guide (162) so as to be located in a free space formed by the lower flap (annotated Fig. 16) in closed position and the upper flap (annotated Fig. 16) in the predefined semi-closed position. (Fig. 12)

Regarding Claim 11 Paules discloses the invention as described above. Paules further discloses adjusting means (46, 48) for adjusting squaring of the stiff packages (16) wherein said adjusting means (46, 48) are configured to adjust the squaring of the stiff packages (16) after glue has been applied at said third operative station (station 6) and before the upper flap (annotated Fig. 16) is folded at said fourth operative station (station 7). (Fig. 12)

Regarding Claim 12 Paules discloses the invention as described above. Paules further discloses said adjusting means (46, 48) are configured to keep the stiff packages (16) in square while the upper flap (annotated Fig. 16) is folded at said fourth operative station (station 7). (Fig. 12)

Regarding Claim 13 Paules discloses the invention as described above. Paules further discloses said adjusting means (46, 48) comprise a first guide (46) and a second guide (48), wherein said first guide (46) and said second guide (48) are transversally placed with respect to a transportation direction of the packages (16) along the transportation line and are rotatable from an horizontal position (48; Fig. 12) that allows passage of the packages (16) to a vertical squaring position (46; Fig. 12) and wherein said first guide (46) and said second guide (48) are placed in correspondence with said fourth operative station (station 7).

Regarding Claim 14 Paules discloses the invention as described above. Paules further discloses said first operative station (station 4) comprises a first guide (146) with a pointed entry end portion (Fig. 1) so that when the packages (16) travel along said first guide (146) the upper flap (annotated Fig. 16) and the lower flap (annotated Fig. 16) are brought to an open position wherein the upper flap (annotated Fig. 16) and the lower flap (annotated Fig. 16) form an angle greater than 0* with respect to a horizontal direction. (Col 9 lines 42-58)

Regarding Claim 15 Paules discloses the invention as described above. Paules further discloses said first guide (146) further comprises a protrusion so that when the packages travel along said first guide the left flap is brought to the closed position.(col 8 lines 14-25)

Regarding Claim 16 Paules discloses the invention as described above. Paules further discloses said first guide (146) further comprises an opening for housing pushing means (144) configured to rotate so as to bring the right flap (annotated Fig. 16) in closed position, wherein said opening is located in correspondence with said pointed entry end portion (Fig. 1). (col 8 lines 14-25)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Paules (US 4067172) in view of Colton (US 5188695).

Regarding Claim 7 Paules discloses the invention as described above. Paules does not expressly disclose at least one or both of the end portions of said first arm and of said second arm is provided with a roll configured to roll along the surface of the lower flap or the upper flap during said roll rotation while said first arm and/or said second arm rotate to push the lower flap or the upper flap, respectively.

Colton discloses a packaging machine that includes an arm that rotates about an axis and further discloses the end portions of an arm (40) configured to close a bottom flap (24) is provided with a roll (36) configured to roll along the surface of the lower flap (24) during said roll rotation while said arm (40) rotate to push the lower flap (24) providing a controlled specified closing of the flap for the purposes of improving the efficiency of the packaging machine. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the arm of Paules to include a roll at the end portion of the arm as taught by Colton since col 4 line 64- Col 5 line 15 of Colton suggests that such a modification provides a controlled specified closing of the flap for the purposes of improving the efficiency of the packaging machine.

Regarding Claim 8 the modified invention of Paules in view of Colton discloses the invention as described above. While Paules in view of Colton does not expressly disclose said roll is mounted to said end portion of said first arm and/or of said second arm by a spring so that a rotation axis of said roll is displaceable in a reversible manner, providing resilient structures, such as a spring with a roll is a known technique used in the art to create precise tracking between the roller and the flap maintaining contact between the roller and the flap through varying positions for the purposes of improving the efficacy of the closing arm. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the arm roller combination of Paules in view of Colton to provide the roller mounted to a spring since it is a known technique in the art to improve the efficacy of the closing arm. 

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive.

Applicant’s Argument: Paules does not teach the step of applying glue to the upper flap in the predefined semi-closed position. 
Examiner’s Response: The Examiner interprets the engagement of the upper flaps into the machine as the claimed folding the upper flaps in the predefined semi-closed position. Since the engagement of the flaps in the machine constrains the flaps from being in the fully open position. Further, as seen in between Fig. 16 to Fig. 17 the top flap closes further to a predefined semi-closed position where at Col 4 lines 56-63 Paules discloses the adhesive is applied to the top flap. 

Applicant’s Argument: There is no reasonable rational or motivation so as to render obvious to one of ordinary skill in the art so as to apply the teachings of Colton to Paules. 
Examiner’s Response: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Paules and Colton are concerned with sealing cartons. Further Colton suggests at col 4 line 64- Col 5 line 15 that modifying an adhesive roller with a spray adhesive provides a controlled specified closing of the flap for the purposes of improving the efficiency of the packaging machine.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731